Citation Nr: 0423699	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an annual clothing allowance pursuant to a 
claim received at the RO in February 1997.

2.  Entitlement to service connection for insomnia and 
fatigue, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral elbow 
pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a left knee 
disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a bilateral ankle 
disability, to include as due to an undiagnosed illness.

6.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
bilateral ankle disability as incurred in service.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1986 to September 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
The RO denied entitlement to a clothing allowance.

The case is also on appeal from a June 1999 rating decision 
wherein the RO denied entitlement to service connection for 
insomnia and fatigue, bilateral elbow pain, bilateral ankle 
disability and a left knee disability, all to include as due 
to undiagnosed illness; and denied the veteran's application 
to reopen a claim of service connection for a bilateral ankle 
disability.  

The veteran testified at a personal hearing before the Board 
at the RO in April 2004.  A transcript of his testimony has 
been associated with the claims file.

At the hearing before the Board, the veteran indicated that 
he did not submit claims for entitlement to an annual 
clothing allowance during the pendency of his appeal for the 
years 1998, 1999, 2000, 2001, 2002, 2003 and 2004 because he 
believed that his pending claim covered all of the years 
subsequent to 1997 while his claim remained pending.  In 
other words, the veteran believed that his pending claim 
acted as an inferred claim for entitlement to an annual 
clothing allowance for the years subsequent to 1997 up to the 
present.  The veteran submitted evidence to the Board at the 
hearing showing that since the time of the initial claim in 
1997, he has had numerous other medications prescribed by a 
physician which raise a possibility of entitlement to an 
annual clothing allowance for the years following 1997 and up 
to the present time.  Because the RO has not yet addressed 
this issue, the Board does not have jurisdiction of it on 
appeal.  Therefore, it is referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  The medical determination from January 1998 indicates 
that VA physician-prescribed medications in 1997, which 
included Hydrocortisone 1% cream and Selenium Sulfide 2.5% 
lotion/shampoo, do not leave a permanent stain on clothing; 
that all residue can be removed when the clothing is washed; 
and there is no medical evidence of record to show otherwise.  

2.  On April 7, 2004, during his personal hearing before the 
Board sitting at the RO, and prior to the promulgation of a 
decision in the appeal, the veteran indicated, in writing, 
his request to withdraw from appellate status the issues of 
entitlement to service connection for insomnia and fatigue, 
bilateral elbow pain, bilateral ankle disability and a left 
knee disability, all to include as due to undiagnosed 
illness; as well as the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a bilateral ankle disability, as incurred in 
service.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an annual clothing 
allowance for the year 1997 have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110, 7722 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.159, 3.160, 3.400, 3.810 (2003).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issues of entitlement to 
service connection for insomnia and fatigue, bilateral elbow 
pain, bilateral ankle disability and a left knee disability, 
all to include as due to undiagnosed illness, as well as the 
issue of whether new and material evidence has been submitted 
to reopen a claim of service connection for a bilateral ankle 
disability as incurred in service, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Annual Clothing Allowance

A.  Factual Background

The veteran filed a claim for an annual clothing allowance in 
February 1997.  He asserted that his service-connected skin 
condition necessitated the use of an oily ointment which he 
applied daily to his head, hands and feet.  He contended that 
the ointment stained his hat, socks, trouser cuffs and any 
other area that the ointment touched, which in turn, 
necessitated replacement with new clothing more frequently 
than would otherwise be the case.  The veteran's claim was 
forwarded to the VA Medical Center (VAMC) in March 1997.

In a May 1997 letter to the veteran, the RO denied the 
veteran's claim for an annual clothing allowance based on a 
finding that the evidence did not show that the veteran used 
medication prescribed by a physician for a service-connected 
skin condition that caused irreparable damage to outer 
garments.  The veteran timely appealed that determination and 
the June 1997 Notice of Disagreement (NOD) was forwarded to 
the VAMC in September 1997 for the issuance of a Statement of 
the Case (SOC).  

In January 1998, the VAMC prepared a SOC with regard to the 
issue of entitlement to a VA clothing allowance.  The VAMC 
determined that the veteran was not entitled to an annual 
clothing allowance.  Specifically, the VAMC noted that the 
veteran was prescribed Hydrocortisone 1% cream for his 
affected fingers and Selenium Sulfide 2.5% lotion/shampoo, to 
be used as a shampoo, for treatment of his Psoriasis, Tinea 
Pedis and Onychomycosis.  The VAMC further noted that use of 
those medications did not leave a permanent stain on 
clothing, and that all residue could be removed when the 
clothing was washed.  

In his February 1998 VA Form 9, substantive appeal, the 
veteran indicated that in addition to the use of VA 
medications, he also had to use Carefree Curl Activator to 
keep his scalp from drying up with dead skin flakes caused by 
his disease.  In addition, the veteran reported that he used 
Blue Star Ointment for his hands and feet.

The veteran was afforded a personal hearing before the Board 
in April 2004.  At the hearing, the veteran submitted a list 
from VA of his past and present medications.  According to 
the veteran's medication list, he is currently using many 
additional medications prescribed by VA that he was not using 
in 1997.  The veteran testified that the ointment medications 
prescribed by the VA were applied to his hair lining from the 
front to the back, on his elbows, the soles of his feet, and 
groin area.  The veteran also testified that the ointment 
stained his underwear, socks, shirt collars, for example.  

The veteran testified that he did not re-apply for 
entitlement to an annual clothing allowance each year after 
the initial claim was denied in 1997 because he was under the 
impression that his continuing appeal was an automatically 
inferred claim for each year during the appeal up to the 
present time.  The veteran therefore argued that he should be 
entitled to retroactive benefits dating back to his date of 
claim.  In the Introduction to this decision, the Board had 
referred his claim for clothing allowances in the years 
subsequent to the one on appeal to the RO for appropriate 
action.  The veteran also testified that in addition to 
prescribed medications, he also used Blue Star Ointment 
because it relieved the symptoms better than what he was 
getting at the VA at that time.  

B.  Preliminary Matter - Duty to Notify and Assist

The veteran filed his initial claim for entitlement to a 
clothing allowance in February 1997.  In November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  On receipt of 
a claim for benefits VA will notify the veteran of the 
evidence that is necessary to substantiate the claim.  VA 
will also inform the veteran which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159 (2003).  

In this case, the veteran was informed in May 1997 that he 
was not entitled to an annual clothing allowance.  In the 
January 1998 SOC, the VAMC explained that his physician 
prescribed medications did not permanently stain clothing, 
and in turn notified the veteran of what evidence was 
necessary to substantiate his claim on appeal.  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO afforded the veteran an 
opportunity to submit evidence to support his claim.  
Although compliance with 38 U.S.C.A. § 5103 requires that the 
VCAA notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction, in the present case, the appellant's claim of 
entitlement to an annual clothing allowance was initially 
denied prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, No. 01-944, slip op. at 9 (U.S. Vet. App. June 24, 
2004).  In such cases, there is no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  Id. at 11.

However, in this case, the Board finds that no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In particular, the only evidence 
that would substantiate the veteran's claim for entitlement 
to a clothing allowance for the year 1997 would be to show, 
in essence, that clothes from 1997 were permanently stained.  
Clearly, this is not practical, and there is nothing in the 
record, other than the veteran's assertions, to contradict 
the VAMC's opinion in the January 1998 SOC which indicates 
that the veteran's physician-prescribed medications 
specifically did not permanently stain clothing.  As such, a 
remand for compliance with the VCAA's duty to assist 
provisions would serve no useful purpose and would only 
needlessly delay the veteran's claim with respect to the 
issue of entitlement to a clothing allowance for the year 
1997.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to him.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in the 
appeal as to the issue decided herein and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim as to 
this issue.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there is additional relevant 
evidence that has not yet been obtained.  Accordingly, no 
further assistance that might substantiate the claim as to 
this issue is required.  

C.  Legal Criteria and Analysis

The relevant regulation provides, in pertinent part, that a 
veteran who has a service-connected disability, or a 
disability compensable under 38 U.S.C. 1151 as if it were 
service-connected, is entitled, upon application therefor, to 
an annual clothing allowance as specified in 38 U.S.C. 1162.  
The annual clothing allowance is payable in a lump sum, and 
the following eligibility criteria must also be satisfied:

(1) A VA examination or hospital or examination report from a 
facility specified in Sec. 3.326(c) discloses that the 
veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing (including a 
wheelchair) because of such disability and such disability is 
the loss or loss of use of a hand or foot compensable at a 
rate specified in Sec. 3.350(a), (b), (c), (d), of (f); or

(2) The Chief Medical Director or designee certifies that 
because of such disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outergarments.  For the purposes of 
this paragraph 
"appliance" includes a wheelchair.

(b) Effective August 1, 1972, the initial lump sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date.  Subsequent annual payments for those meeting 
the eligibility requirements of paragraphs (a) of this 
section will become due on the anniversary date thereafter, 
both as to initial claims and recurring payments under 
previously established entitlement.

(c)(1) Except as provided in paragraph (c)(2) of this 
section, the application for a clothing allowance must be 
filed within 1 year of the anniversary date (August 1) for 
which entitlement is initially established, otherwise, the 
application will be acceptable only to effect payment of the 
clothing allowance becoming due on any succeeding anniversary 
date for which entitlement is established, provided the 
application is filed within 1 year of such date.  The 1-year 
period for filing application will include the anniversary 
date and terminate on July 31 of the following year.

(2) Where the initial determination of service connection for 
the qualifying disability is made subsequent to an 
anniversary date for which entitlement is established, the 
application for clothing allowance may be filed within 1 year 
from the date of notification to the veteran of such 
determination.  

38 C.F.R. § 3.810 (2003)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Board finds that the medical evidence of 
record, that is, the opinion from the VAMC, indicated that 
the veteran's physician-prescribed medications used in 1997 
unequivocally did not permanently stain the veteran's 
clothes.  The Board acknowledges the possibility that the 
veteran's over-the-counter medications, such as Blue Star 
Ointment, for example, may permanently stain the veteran's 
clothes.  However, the regulations provide that entitlement 
to a clothing allowance based on stained clothing exists only 
when the Chief Medical Director or designee certifies that, 
because of the use of a physician-prescribed medication for a 
skin condition which is due to the service-connected 
disability, irreparable damage is done to the veteran's 
outergarments.

In this case, the VAMC indicated that the veteran used two 
physician-prescribed medications in 1997, Hydrocortisone 1% 
cream and Selenium Sulfide 2.5% lotion/shampoo and that 
neither of these medications left a permanent stain on 
clothing.  As such, the veteran is not entitled to an annual 
clothing allowance for the year 1997.  The preponderance of 
the evidence is against the veteran's claim, and as such, the 
benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2003).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issues of entitlement to service connection 
for insomnia and fatigue, bilateral elbow pain, bilateral 
ankle disability and a left knee disability, all to include 
as due to undiagnosed illness, as well as the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral ankle 
disability as incurred in service.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to those issues.  Accordingly, the 
Board does not have jurisdiction to review the issues of 
entitlement to service connection for insomnia and fatigue, 
bilateral elbow pain, bilateral ankle disability and a left 
knee disability, all to include as due to undiagnosed 
illness, as well as the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for a bilateral ankle disability as incurred in 
service, and they are therefore dismissed.


ORDER

Entitlement to an annual clothing allowance for the year 1997 
is denied.  

The issue on appeal of service connection for insomnia and 
fatigue is dismissed.  

The issue on appeal of service connection for bilateral elbow 
pain is dismissed.  

The issue on appeal of service connection for a bilateral 
ankle disability is dismissed.

The issue on appeal of service connection for a left knee 
disability is dismissed.  




	(CONTINUED ON NEXT PAGE)




The issue on appeal of whether new and material evidence has 
been submitted to reopen the claim of service connection for 
a bilateral ankle disability, as incurred in service, is 
dismissed.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



